Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
In claim 9, line 5, “the bottom of the foot member” should read “a bottom of the foot member”;
In claim 19, line 5, “the bottom of the first foot member should read “a bottom of the first foot member”;
In claim 19, line 9, “the bottom of the second foot member should read “a bottom of the second foot member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "a plastic" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether these are referring 
Claim 11 recites the limitation “a plastic” in lines 2, 4, and 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether these are referring to the same plastic or different plastics. For purposes of examination, the limitation in lines 4 and 9 will be interpreted to mean “the plastic.”
Regarding Claims 2-10 and 12-20, they are also rejected as indefinite, through their dependence from an indefinite parent claim (details above).
Claim 20 is dependent from “claim 21.” There is no claim 21, thus the scope of the claim is unclear. For purposes of examination, claim 20 will be interpreted to depend from claim 11. See related 35 USC 112(d) below.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth.  
Claim 20 is dependent from “claim 21,” which was not previously set forth. See MPEP 608.01(n)(III). Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tani et al. (U.S. Pub. 2011/0108557).
Regarding claim 1, Tani discloses a high-pressure container (vessel 1, Fig. 1), comprising: a high-pressure container (vessel 1, Fig. 1) comprises a cylinder (cylindrical main part of liner 2, Fig. 1), composed of a plastic (liner 2 is plastic, para. [0022]), to serve as a central member (Fig. 1); at least one half-shell (semispherical axial end of liner 2, Fig. 1), composed of a plastic (liner 2 is plastic, para. [0022]), at one axial end of the cylinder (Fig. 1), the half-shell (axial end of liner 2) including a substantially rotationally symmetrical insert (mouthpiece 4, Fig. 2) as a boss member (mouthpiece 4, Fig. 2), and a foot member (skirt member 45, Fig. 2) at the end thereof facing an interior of the high-pressure container (skirt member 45 faces interior of liner 2, Fig. 2) and 
Regarding claim 2, Tani further discloses the sleeve (tubular member 100, Fig. 2) is press-fit into the inner circumference of the foot member (tubular member 100 is fit into skirt member 45, Fig. 2) in a manner such that a thin plastic layer (portion 22 of liner 2, para. [0029]) is compressed between the sleeve and the inner circumference of the foot member in a region of the press-fitting (portion 22 of liner 2 is pressed between tubular member 100 and skirt member 45, see Fig. 2). Alternatively, Tani discloses a sleeve 300 that is pressed into the mouthpiece 4 (para. [0045], Fig. 3). Tani further discloses that the sleeve 300 of Fig. 3 may be used with the mouthpiece, valve, and o-ring of the embodiments in Figs. 1-3 (see
Regarding claim 3, Tani further discloses the plastic of the half-shell (plastic of vessel 1, para. [0022]) fills the entire space between the sleeve and the inner circumference of the foot member (plastic liner 2 fills space between tubular member 100 and skirt member 45, see Fig. 2).
Regarding claim 4, Tani further discloses the plastic (plastic of vessel 1, para. [0022]) comprises a multilayer composite plastic to serve as a barrier layer (vessel 1 comprises multiple layers of plastic, see paras. [0022], [0025]). 
Regarding claim 10, Tani further discloses a fiber material (fiber reinforced layer 3, para. [0025]) to encapsulate the cylinder and the at least one half-shells (layer 3 encapsulates cylindrical main part and semispherical axial end parts, Fig. 1), the fiber material comprising a composite material having carbon fibers, and/or glass fibers, and/or epoxy resin (fiber reinforced layer 3 includes carbon fibers, glass fibers, and/or epoxy resin, para. [0026]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tani et al. (U.S. Pub. 2011/0108557); additionally and alternatively under 35 U.S.C. 103 as being unpatentable over Tani or over Tani in view of Duvall (U.S. Pat. 5,476,189) – details below.
Regarding claim 11, Tani discloses a high-pressure container (vessel 1, Fig. 1), comprising: a high-pressure container (vessel 1, Fig. 1) comprises a cylinder (cylindrical main part of liner 2, Fig. 1), composed of a plastic (liner 2 is plastic, para. [0022]), to serve as a central member (Fig. 1); a first half-shell (semispherical axial end of liner 2, Fig. 1), composed of a plastic (liner 2 is plastic, para. [0022]), at a first axial end of the cylinder (Fig. 1), the first half-shell including a substantially rotationally symmetrical first insert (mouthpiece 4, Fig. 2) as a first boss member (mouthpiece 4, Fig. 2), and a first foot member (skirt member 45, Fig. 2) at the end thereof facing an interior of the high-pressure container (skirt member 45 faces interior of liner 2, Fig. 2) and which is embedded in the plastic of the first half-shell (skirt member 45 is embedded in plastic of liner 2, Fig. 2) to substantially form a hollow cone or hollow cylinder (skirt member 45 has hollow cone shape, Fig. 2); a second half-shell (semispherical axial end of liner 2, Fig. 1), composed of a plastic (liner 2 is plastic, para. [0022]), at a second axial end of the cylinder (Fig. 1), the second half-shell including a substantially rotationally symmetrical second insert as a second boss member (Fig. 1 shows identical mouthpiece arrangements at both axial ends, thus a second mouthpiece 4 and valve arrangement as shown at the first half-shell is also present at the second half-shell), and a second foot member (skirt member 45, Fig. 2) at the end thereof facing an interior of the high-pressure container (skirt member 45 faces interior of liner 2, Fig. 2) and which is embedded in the plastic of the second half-shell (skirt member 45 is embedded in plastic of liner 2, Fig. 2) to substantially form a hollow cone or hollow cylinder (skirt 
Therefore, Tani anticipates claim 11. 
Additionally and in the alternative, to the extent that it may be argued that specific details on the geometry and structure of Tani’s second boss member, second sleeve, second valve and second seal (see discussion above) are not identical to the recited language, it would have been obvious as explained below.
It would have been obvious to one having ordinary skill in the art at the time the application was field, to duplicate the structure and geometry of the first boss member, first sleeve, first valve and first seal disclosed by Tani (details above), into a second respective instance of each of these elements at the second axial end of Tani’s vessel, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8, also MPEP 2144.04(VI)(B). Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.
Additionally and in the alternative, Duvall teaches a pressure vessel having a cylindrical body (12) and hemispherical ends (14) at either side of the cylindrical body (Fig. 1; col. 3, ll. 16-21). Duvall teaches a boss (16) may be provided at one or both ends of the vessel to provide one or two ports for communicating with the interior of the vessel (col. 3, ll. 21-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to have a boss member, sleeve, valve, and seal member at both the first and second axial ends of the vessel as taught by Duvall for the purpose of advantageously providing two ports for communicating with the interior of the vessel as recognized by Duvall (col. 3, ll. 21-23).

Regarding claim 12, Tani further discloses the first sleeve (tubular member 100, Fig. 2) is press-fit into the inner circumference of the first foot member (tubular member 100 is fit into skirt member 45, Fig. 2) in a manner such that a thin first plastic layer is compressed between the first sleeve and the inner circumference of the first foot member in a region of the press-fitting (portion 22 of liner 2, para. [0029]).
Tani or Tani as modified above already includes the second sleeve (tubular member 100, Fig. 2) is press-fit into the inner circumference of the second foot member (tubular member 100 is fit into skirt member 45, Fig. 2) in a manner such that a thin second plastic layer is compressed between the second sleeve and the inner circumference of the second foot member in a region of the press-fitting (portion 22 of liner 2, para. [0029]). 
Alternatively, Tani discloses a sleeve 300 that is pressed into the mouthpiece 4 (para. [0045], Fig. 3). Tani further discloses that the sleeve 300 of Fig. 3 may be used with the mouthpiece, valve, and o-ring of the embodiments in Figs. 1-3 (see paras. [0041], [0044]).
Regarding claim 13, Tani further discloses the plastic of the first half-shell (plastic of vessel 1, para. [0022]) fills the entire space between the first sleeve and the inner circumference of the first foot member (plastic liner 2 fills space between tubular member 100 and skirt member 45, see Fig. 2).
Tani or Tani as modified above already includes the plastic of the second half-shell (plastic of vessel 1, para. [0022]) fills the entire space between the second sleeve see Fig. 2).
Regarding claim 14, Tani further discloses the plastic (plastic of vessel 1, para. [0022]) of the first half-shell (Fig. 1) comprises a multilayer composite plastic to serve as a first barrier layer (vessel 1 comprises multiple layers of plastic, see paras. [0022], [0025]), and the plastic of the second half-shell (Fig. 1) comprises a multilayer composite plastic to serve as a second barrier layer (vessel 1 comprises multiple layers of plastic, see paras. [0022], [0025]).
Regarding claim 20, Tani further discloses a fiber material (fiber reinforced layer 3, para. [0025]) to encapsulate the cylinder, the first half-shell, and the second half-shell (layer 3 encapsulates cylindrical main part and semispherical axial end parts, Fig. 1), the fiber material comprising a composite material having carbon fibers, and/or glass fibers, and/or epoxy resin (fiber reinforced layer 3 includes carbon fibers, glass fibers, and/or epoxy resin, para. [0026]).

Claim Rejections - 35 USC § 103
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (U.S. Pub. 2011/0108557) in view of Mueller et al. (DE 102015105901 A1).
Regarding claim 5, Tani discloses the high-pressure container above but does not disclose a first groove, filled with the multilayer composite plastic of the half-shell, extending around the inner circumference of the foot member at a level of the sleeve, at least in one or more sections.
see annotated Fig. 2 below; p. 4, ll. 12-15 of attached translation). Mueller further teaches that this boss member arrangement advantageously permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, ll. 23-45).

    PNG
    media_image1.png
    390
    428
    media_image1.png
    Greyscale

Mueller, Annotated Figure 2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure container of Tani 
Regarding claim 6, Tani as modified by Mueller already includes the multilayer composite plastic of the half-shell is arranged axially on both sides of the foot member (plastic in third groove is axially outward of foot member while plastic in second and fourth grooves is axially inward of foot member, see Mueller annotated Fig. 2).
Regarding claim 7, Tani as modified by Mueller already includes the foot member has at least one second groove (Mueller annotated Fig. 2) which is filled with the multilayer composite plastic of the half-shell (Mueller annotated Fig. 2), and the second groove extends around at least in one or more sections proximate to the inner circumference of the foot member on a bottom of the foot member (Mueller annotated Fig. 2), the bottom facing the container interior (Mueller annotated Fig. 2).
Regarding claim 8, Tani as modified by Mueller already includes the foot member has at least one third groove (Mueller annotated Fig. 2) which is filled with the 
Regarding claim 9, Tani as modified by Mueller already includes the foot member has at least one fourth groove (Mueller annotated Fig. 2) which is filled with the multilayer composite plastic of the half-shell (Mueller annotated Fig. 2), and the fourth groove extends around at least in one or more sections proximate to an outer circumference of the foot member on the bottom of the foot member (Mueller annotated Fig. 2), the bottom facing the container interior (Mueller annotated Fig. 2).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (U.S. Pub. 2011/0108557) in view of Mueller et al. (DE 102015105901 A1) or alternatively over Tani et al. (U.S. Pub. 2011/0108557) in view Duvall (U.S. Pat. 5,476,189) and in further view of Mueller et al. (DE 102015105901 A1).
Regarding claim 15, Tani or Tani as modified above discloses the high-pressure container above, but does not disclose a first groove, filled with the multilayer composite plastic of the first half-shell, extending around the inner circumference of the first foot member at a level of the first sleeve, at least in one or more sections, and a second groove, filled with the multilayer composite plastic of the second half-shell, extending around the inner circumference of the second foot member at a level of the second sleeve, at least in one or more sections.
Mueller teaches a pressure vessel having a plastic liner and a boss member (pole piece 5) arranged at a semi-hemispherical end (Fig. 1). Mueller teaches that the see annotated Fig. 2 below; p. 4, ll. 12-15 of attached translation). Mueller further teaches that this boss member arrangement permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, ll. 23-45).

    PNG
    media_image2.png
    390
    479
    media_image2.png
    Greyscale

Mueller, Second Annotated Figure 2
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure container of Tani or Tani in view of Duvall to have a first/second groove extending around the inner circumference of each foot member and filled with the plastic of the half-shell, a 
Regarding claim 16, Tani as modified above already includes the multilayer composite plastic of the first half-shell is arranged axially on both sides of the first foot member (plastic in fifth/sixth groove is axially outward of foot member while plastic in seventh/eighth groove is axially inward of foot member, see Mueller second annotated Fig. 2), -22-the multilayer composite plastic of the second half-shell is arranged axially on both sides of the second foot member (plastic in fifth/sixth groove is axially outward of foot member while plastic in seventh/eighth groove is axially inward of foot member, see Mueller second annotated Fig. 2).
Regarding claim 17, Tani as modified above already includes the first foot member has at least one third groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the first half-shell (Mueller second annotated Fig. 2), the third groove extending around at least in one or more sections proximate to the inner circumference of the first foot member on a bottom of the first foot member 
Regarding claim 18, Tani as modified above already includes the first foot member has at least one fifth groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the first half-shell (Mueller second annotated Fig. 2), the fifth groove extending around at least in one or more sections on a top surface of the first foot member (Mueller second annotated Fig. 2), the top surface facing the outside of the container (Mueller second annotated Fig. 2), and the second foot member has at least one sixth groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the second half-shell (Mueller second annotated Fig. 2), the sixth groove extending around at least in one or more sections on a top surface of the second foot member (Mueller second annotated Fig. 2), the top surface facing the outside of the container (Mueller second annotated Fig. 2).
Regarding claim 19, Tani as modified above already includes the first foot member has at least one seventh groove (Mueller second annotated Fig. 2) which is filled with the multilayer composite plastic of the first half-shell (Mueller second annotated Fig. 2), the seventh groove extending around at least in one or more sections proximate to an outer circumference of the first foot member on the bottom of the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. 8,505,762 to Holbach et al. discloses a pressure vessel having a liner formed from a plurality of layers and a neck piece with a connection fitting.
U.S. Pub. 2008/0251520 to Ota et al. discloses a pressure vessel having a liner portion and a boss portion with a valve and a seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733
                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731